Exhibit 10.8

CIRRUS LOGIC, INC.

2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR U.K. EMPLOYEES

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the Date of Grant set forth in the related Notice of Grant of Restricted
Stock Units (“Notice of Grant”) by and between Cirrus Logic, Inc., a Delaware
corporation (the “Company”), and you as the Holder named in the Notice of Grant
(“Holder”):

WHEREAS, the Company, so long as you continue in service to the Company or its
Affiliates in the capacity of Employee (“Service”) and continue to materially
contribute to the success of the Company, agrees to grant you this Award of
Restricted Stock Units;

WHEREAS, the Company adopted the Cirrus Logic, Inc. 2006 Stock Incentive Plan,
as it may be amended from time to time (the “Plan”), under which the Company is
authorized to grant Awards of Restricted Stock Units to certain employees and
service providers of the Company and its Affiliates;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement as if fully set forth herein and terms capitalized but not
defined herein shall have the meaning set forth in the Plan;

WHEREAS, the term “Restricted Stock Unit” shall have the same meaning as the
term “Phantom Stock Award” set forth in the Plan, and this Agreement, the Notice
of Grant, and the Plan shall each be interpreted accordingly (for example, this
Agreement shall be considered to be the same as a “Phantom Stock Award
Agreement” as defined in the Plan); and

WHEREAS, you desire to accept the Award of Restricted Stock Units created
pursuant to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of the Date of Grant set forth in the Notice of
Grant and in accordance with the terms and conditions set forth herein and in
the Plan, an award (the “Award”) consisting of an aggregate number of Restricted
Stock Units, whereby each Restricted Stock Unit represents the right to receive
one share of Common Stock of the Company following the applicable vesting date,
in accordance with the terms and conditions set forth herein and in the Notice
of Grant and the Plan.

2. No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of Common
Stock (including, without limitation, voting rights or rights to cash dividends)
prior to the date shares of Common Stock are issued to you in settlement of the
Award. Your rights with respect to the



--------------------------------------------------------------------------------

Restricted Stock Units shall remain forfeitable at all times prior to the date
on which rights become vested and the restrictions with respect to the
Restricted Stock Units lapse in accordance with Section 5.

3. Forfeiture Restrictions. The Restricted Stock Units are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
the Restricted Stock Units become vested, the restrictions are removed or expire
as contemplated in this Agreement, and Common Stock is issued to you as
described in Section 4 of this Agreement. The Restricted Stock Units are also
restricted in the sense that, as provided in Section 6, they may be forfeited
for no consideration to the Company in the event your Service with the Company
or an Affiliate terminates before the Restricted Stock Units become vested. The
prohibition against transfer and the obligation to forfeit the Restricted Stock
Units upon termination of Service as provided in the preceding sentences are
herein referred to as the “Forfeiture Restrictions.”

4. Issuance of Common Stock. No shares of Common Stock shall be issued to you
prior to the date on which the Restricted Stock Units vest and the Forfeiture
Restrictions with respect to the Restricted Stock Units lapse, in accordance
with Section 5. As soon as reasonably practicable after the Restricted Stock
Units vest pursuant to Section 5, the Company shall cause to be issued to you
(including to a brokerage account in your name) Common Stock in settlement of
such vested Restricted Stock Units upon receipt by the Company of any required
tax withholding, provided that such issuance of Common Stock shall in any event
be made no later than March 15 of the year following the calendar year that the
Restricted Stock Units vest. The Company shall evidence the Common Stock to be
issued in settlement of such vested Restricted Stock Units in the manner it
deems appropriate. The value of any fractional share Restricted Stock Units
shall be rounded down at the time Common Stock is issued to you in connection
with the Restricted Stock Units. No fractional shares of Common Stock, nor the
cash value of any fractional shares of Common Stock, will be issuable or payable
to you pursuant to this Agreement. The value of such shares of Common Stock
shall not bear any interest owing to the passage of time. Neither this Section 4
nor any action taken pursuant to or in accordance with this Section 4 shall be
construed to create a trust or a funded or secured obligation of any kind.

5. Vesting; Expiration of Forfeiture Restrictions. The Forfeiture Restrictions
on the Restricted Stock Units granted pursuant to the Award will expire as set
forth in the Notice of Grant and shares of Common Stock that are nonforfeitable
and transferable, except to the extent provided in Section 11 of this Agreement,
will be issued to you in settlement of your vested Restricted Stock Units as set
forth in Section 4, provided that you remain in the continuous Service of the
Company or its Affiliates until the applicable dates or events set forth in the
Notice of Grant. Restricted Stock Units which remain subject to the Forfeiture
Restrictions will be considered “Nonvested Restricted Stock Units.”

6. Effect of Termination of Service. If your Service with the Company or any
Affiliate terminates for any reason, then those Restricted Stock Units for which
the Forfeiture Restrictions have not lapsed as of the date of or in connection
with such termination shall become null and void and those Nonvested Restricted
Stock Units shall be forfeited for no consideration to the Company.

 

2



--------------------------------------------------------------------------------

7. Leave of Absence. With respect to the Award, the Company may, in its sole
discretion and in consideration of applicable laws, determine that if you are on
leave of absence for any reason, you will be considered to still be in the
Service of the Company or an Affiliate, provided that rights to the Restricted
Stock Units during a leave of absence will be limited to the extent to which
those rights were earned or vested when the leave of absence began.

8. Nature of Grant. In accepting the grant of this Award, you acknowledge:

(a) the Plan is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time, unless otherwise provided in the Plan
and this Agreement;

(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(c) all decisions with respect to any such future Restricted Stock Units grants,
if any, will be at the sole discretion of the Company;

(d) your participation in the Plan shall not create a right to further
employment with your employer (“the Employer”) and shall not interfere with the
ability of the Employer to terminate your employment relationship at any time
with or without cause;

(e) your participation in the Plan is voluntary;

(f) the Restricted Stock Units and the shares of Common Stock subject to the
Restricted Stock Units are an extraordinary item of compensation which is
outside the scope of your employment contract, if any;

(g) the Restricted Stock Units and the shares of Common Stock subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments, and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any subsidiary or
affiliate of the Company;

(h) the Restricted Stock Units and the shares of Common Stock subject to the
Restricted Stock Units are not intended to replace any pension rights or
compensation;

(i) in the event of termination of your employment (whether or not in breach of
local labor laws), your right, if any, to vest in the Restricted Stock Units
under the Plan will terminate effective as of the date you are no longer
actively employed regardless of any reasonable notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
you are no longer actively employed for purposes of your Restricted Stock Units
grant;

 

3



--------------------------------------------------------------------------------

(j) the Restricted Stock Units have been granted to you in your status as an
employee of the Employer, and, in the event the Employer is not the Company, the
Restricted Stock Units grant can in no event be understood or interpreted to
mean the Company is your employer or that you have an employment relationship
with the Company; and furthermore, the Restricted Stock Units grant will not be
interpreted to form an employment contract with the Employer or the Company;

(k) the future value of the shares of Common Stock subject to the Restricted
Stock Units is unknown and cannot be predicted with certainty; and

(l) in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of your employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) or diminution in value of the Restricted Stock Units or the
shares of Common Stock subject to the Restricted Stock Units for any reason
whatsoever, and you irrevocably release the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by
participating in the Plan, you will be deemed irrevocably to have waived your
entitlement to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim.

9. Responsibility for Taxes. Regardless of any action the Company or the
Employer takes with respect to any and all income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you hereby acknowledge and agree that the ultimate liability for any and all
Tax-Related Items is and remains your responsibility and liability and that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including the grant or vesting of the Restricted
Stock Units, the issuance of shares of Common Stock upon settlement of vested
Restricted Stock Units, and the subsequent sale of the shares of Common Stock
acquired pursuant to such issuance; and (b) do not commit to structure the terms
of the grant or any aspect of the Restricted Stock Units to reduce or eliminate
your liability for Tax-Related Items or achieve any particular tax result.

Unless the Company or any Affiliate directs that it shall not, each Award shall
include a requirement that you irrevocably agree that the Company or any
Affiliate (as appropriate) may recover the whole or any part of any employer
taxes from you and at the request of the Company or any Affiliate (as
appropriate) you shall elect (using a form approved by HM Revenue & Customs)
that the whole or any part of the liability for employer taxes shall be
transferred to you. The Company or any Affiliate may decide to release you from
or not to enforce any part of your obligations in respect of employer taxes
under this Section 9. An Award shall include a requirement that you irrevocably
agree to enter into a joint election, under section 431(1) or section 431(2) of
the United Kingdom Income Tax (Earnings and Pensions) Act 2003 in respect of the
Common Stock to be acquired pursuant to the Award if required to do so by the
Company or any Affiliate before any Common Stock is issued to you under the
Plan.

 

4



--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer or
from proceeds of the sale of shares of Common Stock acquired upon
vesting/settlement of the Restricted Stock Units. Alternatively, or in addition,
if permissible under local law, the Company may (i) sell or arrange for the sale
of shares of Common Stock that you acquire in settlement of the Restricted Stock
Units to meet the withholding obligation for Tax-Related Items, and/or
(ii) withhold in shares of Common Stock, provided that the Company and/or the
Employer only withholds the amount of Common Stock necessary to satisfy the
minimum withholding requirement. Any estimated withholding which is not required
in satisfaction of any Tax-Related Items will be repaid to you by the Company
and/or the Employer within a reasonable time and without interest. Finally, you
shall pay to the Company and/or the Employer any amount of any Tax-Related Items
that the Company or the Employer may be required to withhold as a result of your
participation in the Plan or from the grant, vesting, or settlement of the
Restricted Stock Units that cannot be satisfied by the means previously
described. The Company may refuse to issue shares of Common Stock in settlement
of the Restricted Stock Units, or may refuse to deliver the proceeds of the sale
of such Common Stock, if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this Section.

You acknowledge and agree that the Company is making no representation or
warranty as to the tax consequences to you as a result of the receipt of the
Restricted Stock Units, the lapse of any Forfeiture Restrictions, or the
forfeiture of any Restricted Stock Units pursuant to the Forfeiture
Restrictions.

10. Data Privacy Consent. YOU HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENT TO THE
COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF YOUR PERSONAL DATA
AS DESCRIBED IN THIS DOCUMENT AND ANY OTHER RESTRICTED STOCK UNIT MATERIALS BY
AND AMONG, AS APPLICABLE, THE EMPLOYER, AND THE COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING
YOUR PARTICIPATION IN THE PLAN.

YOU UNDERSTAND THAT THE COMPANY AND THE EMPLOYER HOLD CERTAIN PERSONAL
INFORMATION ABOUT YOU, INCLUDING, BUT NOT LIMITED TO, YOUR NAME, HOME ADDRESS
AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL INSURANCE NUMBER OR OTHER
IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY SHARES OF STOCK OR
DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL RESTRICTED STOCK UNITS OR ANY
OTHER ENTITLEMENT TO SHARES OF STOCK AWARDED, CANCELED, SETTLED, EXERCISED,
VESTED, UNVESTED OR OUTSTANDING IN YOUR FAVOR, FOR THE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE PLAN (“DATA”). YOU UNDERSTAND THAT DATA MAY BE
TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION
AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN YOUR
COUNTRY, OR ELSEWHERE, AND THAT THE RECIPIENT’S COUNTRY MAY HAVE DIFFERENT DATA
PRIVACY LAWS AND PROTECTIONS THAN YOUR COUNTRY. YOU AUTHORIZE THE RECIPIENTS TO
RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER
FORM, FOR THE PURPOSES OF IMPLEMENTING,

 

5



--------------------------------------------------------------------------------

ADMINISTERING AND MANAGING YOUR PARTICIPATION IN THE PLAN, INCLUDING ANY
REQUISITE TRANSFER OF SUCH DATA AS MAY BE REQUIRED TO A BROKER OR OTHER THIRD
PARTY. YOU UNDERSTAND THAT THE DATA MAY BE TRANSFERRED TO A BONA FIDE
PROSPECTIVE BUYER OF THE COMPANY OR ANY AFFILIATE, PROVIDED THAT THE PROSPECTIVE
BUYER AND ITS ADVISORS IRREVOCABLY AGREE TO USE THE DATA ONLY IN CONNECTION WITH
THE PROPOSED TRANSACTION AND IN ACCORDANCE WITH THE DATA PROTECTION PRINCIPLES
SET OUT IN THE UNITED KINGDOM DATA PROTECTION ACT OF 1998. YOU UNDERSTAND THAT
THE DATA MAY BE TRANSFERRED TO A PERSON WHO IS A RESIDENT OF A COUNTRY OR
TERRITORY OUTSIDE OF THE EUROPEAN ECONOMIC AREA THAT MAY NOT PROVIDE THE SAME
STATUTORY PROTECTION FOR THE DATA AS COUNTRIES WITHIN THE EUROPEAN ECONOMIC
AREA. YOU UNDERSTAND THE DATA WILL BE HELD ONLY AS LONG AS IS NECESSARY TO
IMPLEMENT, ADMINISTER AND MANAGE YOUR PARTICIPATION IN THE PLAN. YOU UNDERSTAND
THAT YOU MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE
STORAGE AND PROCESSING OF DATA, REQUIRE ANY NECESSARY AMENDMENTS TO DATA OR
WITHDRAW THE CONSENTS HEREIN BY CONTACTING IN WRITING YOUR EMPLOYER’S LOCAL
HUMAN RESOURCES REPRESENTATIVE. YOU UNDERSTAND, HOWEVER, THAT WITHDRAWAL OF
CONSENT MAY AFFECT YOUR ABILITY TO PARTICIPATE IN THE PLAN OR TO REALIZE
BENEFITS FROM THE RESTRICTED STOCK UNITS.

11. Compliance with Law. Notwithstanding any provision of this Agreement to the
contrary, any issuance of Common Stock hereunder will be subject to compliance
with all applicable requirements of federal, state, and foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Common Stock may then be listed. No Common Stock will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. In addition, Common Stock will not be issued hereunder
unless (a) a registration statement under the Securities Act of 1933, as amended
(the “Act”), is at the time of issuance in effect with respect to the shares
issued or (b) in the opinion of legal counsel to the Company, the shares issued
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Award will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained. As a condition to any issuance hereunder, the Company may
require you to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.

You agree that the shares of Common Stock that you may acquire in settlement of
any vested Restricted Stock Units will not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable securities laws,
whether federal, state, or foreign.

12. Legends. You agree that the certificates representing shares of Common Stock
issued with respect to the Award may bear such legend or legends as the
Committee deems appropriate to assure compliance with the terms and provisions
of this Agreement and applicable securities laws.

 

6



--------------------------------------------------------------------------------

13. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it or the Employer to comply with any
reporting or other requirement imposed upon the Company or the Employer by or
under any applicable law or regulation. You further agree to notify the Company
upon any change in the residence address indicated on the Notice of Grant.

14. No Advice Regarding Award. Neither the Company nor the Employer is providing
any tax, legal, or financial advice with respect to the Award of Restricted
Stock Units, your participation in the Plan, or the acquisition or sale of any
Common Stock attributable to the Award. You are hereby advised to consult with
your own personal tax, legal, and financial advisors regarding participation in
the Plan before taking any action related to the Plan.

15. No Liability for Good Faith Determinations. The Company, the Employer, and
the members of the Committee and the Board shall not be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Restricted Stock Units granted hereunder.

16. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

17. No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.

18. Company Records. Records of the Company and the Employer regarding your
Service and other matters shall be conclusive for all purposes hereunder, unless
determined by the Company to be incorrect.

19. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, assigns, legatees and distributees, and upon the
Company, its successors and assigns.

20. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

21. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

22. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal laws of the United
States. The obligation of the Company to issue and deliver Common Stock
hereunder is subject to applicable laws and to the approval of any

 

7



--------------------------------------------------------------------------------

governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Common Stock. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Texas and agree that such
litigation shall be conducted only in the courts of Travis County, Texas, or the
federal courts for the United States for the Western District of Texas, and no
other courts.

23. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

24. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award granted under the Plan or future
awards that may be granted under the Plan by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

25. Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

26. Amendment. This Agreement may be amended by the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal, state, local, or foreign tax or securities law or other law or
regulation (including any change in the interpretation or application of any law
or regulation by an appropriate governmental authority), which change occurs
after the Date of Grant and by its terms applies to the Award; or (b) other than
in the circumstances described in clause (a) or provided in the Plan, with your
consent.

27. Section 409A. The Restricted Stock Units granted pursuant to the Award are
intended to qualify for the “short-term deferral” exemption from Section 409A of
the Internal Revenue Code of the United States and shall be construed
accordingly. Notwithstanding the preceding sentence, neither the Committee nor
the Company or its Affiliates shall be liable for any failure of the Award or
any portion thereof to satisfy the requirements for exemption from, or
compliance with, Section 409A of the Internal Revenue Code.

28. Unfunded Arrangement. Neither the Notice of Grant, this Agreement, nor the
Plan shall give you any security or other interest in any assets of the Company
or an Affiliate; rather, your right to the Award is that of a general, unsecured
creditor of the Company.

29. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall be controlling.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

By your signature below, or by your electronic acceptance of this Agreement, you
agree to all the terms and conditions of the Award, the Notice of Grant, the
Plan, and this Agreement. You acknowledge that you have had the opportunity to
review the Plan and this Agreement in their entirety and to obtain the advice of
counsel prior to executing this Agreement. You agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Award, the Notice of Grant, the Plan, or this
Agreement.

AGREED AND ACCEPTED:

 

 

Signature of Holder

 

Printed Name of Holder Date:

 

US 560453v.2

09-2014

 

9